Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 1 of 7 PageID 183



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 KENNETH HERETICK, a Florida resident,

                 Plaintiff,                               Case No. 3:18-cv-822-J-39PBD

       v.                                                 CLASS ACTION

 EXACTIS, LLC, a Florida limited liability
 company,

                 Defendant.

      PLAINTIFF’S RESPONSE TO COURT’S ORDER REGARDING STANDING

        Plaintiff Kenneth Heretick (“Plaintiff”) responds to this Court’s January 27, 2020 Order

(Doc. 27) (“Order”) instructing Plaintiff to “file a brief addressing whether the named plaintiff has

standing to bring this action[,]” (Doc. 27, at 2). In accord with the Order, Plaintiff states:

I.     Introduction

       Defendant is an aggregator of information on individuals and businesses and, in turn, sells

that aggregated information to businesses and marketers to assist companies to create and develop

profiles on consumers. (Doc. No. 1, ¶¶ 17, 18). This information has value to third parties—

whether malicious or otherwise—because the aggregated information provides a more detailed

profile on the person. Particular to this case, the aggregated information has great value to

malicious actors who use this information to circumvent security, such as knowledge-based

authentication (e.g., challenge questions an individual has setup with their financial institutions,

cell phone providers, or email providers). With the information necessary to circumvent these

security functions, malicious actors are then able to gain access to highly sensitive accounts or,

should those accounts require multi-factor authentication, gain access to the user’s cell phone

and/or email accounts to further circumvent multi-factor authentication. Here, as alleged in the
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 2 of 7 PageID 184



Class Action Complaint, Plaintiff is now at an increased risk of identity theft and has incurred

costs associated with purchasing credit monitoring services. (Doc. No. 1, ¶ 39).

II.    Factual Background

       In June 2018, a security researcher used a commonly-available search engine which

permits locating and identifying computers and databases connected to the internet. (Doc. No. 1,

¶ 28). Defendant’s database, which contains information on approximately 230 million

individuals, was one such database. (Doc. No. 1, ¶ 29). This information included consumers’

phone numbers, home addresses, email addresses, personal interests and preferences, ages and

genders of children, and other extremely detailed, personal information, exceeding as many as 400

data points on each business and consumer. (Doc. No. 1, ¶ 31). This database, however, was not

only public to this search engine, but had no protections whatsoever to control who could access

the information—no encryption, no firewalls, not even a password. (Doc. No. 1, ¶ 30). These

rudimentary security functions are routinely performed at any company collecting and storing

sensitive information, yet Defendant did not fund, budget, or otherwise expend any resources

toward staffing, retaining, or training data security personnel, resulting in the release of sensitive,

personal information of hundreds of millions of individuals. (Doc. No. 1, ¶¶ 28–31).

III.   Legal Standard

       Standing requires a plaintiff to allege: 1) an injury in fact; 2) fairly traceable to the

challenged conduct of the defendant; 3) that is likely to be redressed by a favorable judicial

decision. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). Although “Article III standing

requires a concrete injury,” “[c]oncrete is not…necessarily synonymous with ‘tangible’ and

‘intangible injuries can nevertheless be concrete.’” Id. “An allegation of future injury may suffice

if the threatened injury is ‘certainly impending,’ or there is a ‘substantial risk’ that the harm will



                                                  2
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 3 of 7 PageID 185



occur.’” Id. (quoting Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1150, n.5 (2013)). “Proximate

causation is not a requirement of Article III standing.” Lexmark Int’l, Inc. v. Static Control

Components, Inc., 134 S. Ct. 1377, 1391, n.6 (2014). Indeed, “A showing that an injury is ‘fairly

traceable’ requires less than a showing of ‘proximate cause[,]’” where injury “indirectly caused by

a defendant’s actions satisfies the fairly traceable requirement.” Resnick v. AvMed, Inc., 693 F.3d

1317, 1324 (11th Cir. 2012); see Wollschlaeger v. Governor, Florida, 848 F.3d 1293, 1303–04

(11th Cir. 2017) (proximate causation is not a requirement for Article III standing); Sanders v.

Global Radar Acq’n., LLC, 2019 WL 118044, *5 (M.D. Fla. Jan. 7, 2019) (denied dismissal and

reiterated “fairly traceable” standard); Tillman v. Ally Fin., Inc., 2017 WL 1957014, *7–8 (M.D.

Fla. May 11, 2017) (same).

       The same pleading standards for Rule 12(b)(6) apply to standing analysis. Lewert v. P.F.

Chang’s China Bistro, Inc., 819 F.3d 963, 966–68 (7th Cir. 2016). Therefore, “the allegations

within the complaint are assumed true,” “the Court must construe all factual allegations…in the

light most favorable to the Plaintiff,” and a plaintiff need only sufficiently raise her or his “right

of relief above a speculative level.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Sierra Club, Inc. v. St. Johns River Water Mgmt. Dist., 2015

WL 6814566, *3 (M.D. Fla. Nov. 6, 2015) (Byron, J.) (finding standing and denying dismissal

based on plaintiff’s averments of “a reasonably probable, concrete, and imminent injury-in-fact”).

IV.    Argument

       Allegations of future injury are sufficient to satisfy Article III standing. Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 157–58 (2014) (“allegation of future injury may suffice if the

threatened injury is ‘certainly impending,’ or there is a ‘substantial risk’ that the harm will occur”)

(citing Clapper 133 S.Ct. 1138 at 1150, n.5). Under Spokeo, a plaintiff sufficiently demonstrates



                                                  3
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 4 of 7 PageID 186



Article III standing based on a “risk of real harm.” 136 S.Ct. at 1547. When there is actual

dissemination of sensitive information—such as the sensitive information revealed in this case by

Defendant—a plaintiff establishes standing based on the risk of future identity theft. Lewert, 819

at 966 (standing for “the increased risk of identity theft”); Remijas v. Neiman Marcus Grp., LLC,

794 F.3d 688, 692–96 (7th Cir. 2015) (standing for personal information stolen in a data breach);

Krottner v. Starbucks Corp., 628 F.3d 1139, 1143 (9th Cir. 2010) (plaintiffs established “a credible

threat of real and immediate harm stemming from the theft of a laptop containing their unencrypted

personal data”).

       Here, the Court must accept as true, and Defendant cannot dispute, the allegation that

Defendant disseminated Plaintiff’s sensitive and personal information into the public domain by

failing to secure the information with any kind of encryption or protection. CAC, ¶¶ 28–39, 47–

54. Based on this alone, there is “no need to speculate as to whether [the plaintiffs’] information

had been stolen and what information was taken.” Remijas, 794 F.3d at 693; Galaria v. Nationwide

Mut. Ins. Co., 2016 WL 4728027, *3 (6th Cir. Sept. 12, 2016) (“There is no need for speculation

where Plaintiffs allege their data has already been stolen and is now in the hands of ill-intentioned

criminals”). Defendant had a duty to securely maintain the sensitive and personal information it

aggregated on consumers. CAC, ¶ 65–70, 82, 89, 90, 109, 110.

       Any reliance on Clapper (and its progeny) for the proposition that future identity theft is

too speculative and attenuated is misplaced. In Clapper, the plaintiffs’ standing theory rested “on

a speculative chain of possibilities that does not establish that their potential injury is certainly

impending or is fairly traceable” to the defendant’s conduct. 133 S.Ct. at 1141. In distinguishing

Clapper, the Remijas court found that when a defendant does not contest the occurrence of a data

breach, and the consumer takes actions in response thereto, standing is conferred. 794 F.3d at 694.



                                                 4
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 5 of 7 PageID 187



Even still, injury absent monetary damages confers standing. In re Brinker Data Incident Litig.,

2019 WL 3502993, at *4 (M.D. Fla. Aug. 1, 2019) (Corrigan, J.) (rejecting Torres I’s reading of

Resnick; collecting Eleventh Circuit cases finding standing for time spent responding to conduct).

       Here, Plaintiff’s sensitive and personal information has been stolen in the data breach, and

his reaction—to incur costs associated with purchasing credit monitoring services and spend time

following the Federal Trade Commission’s recommendations upon discovery or notification of a

data breach (Doc. No. 1, ¶¶ 39–49, 52)—is actual harm and demonstrates a risk of further,

imminent harm sufficient to confer standing.

V.     Conclusion

       For the reasons stated herein, Plaintiff has exceeded his legal requirements concerning

pleading standards for standing. Should the Court determine the Complaint does not sufficiently

allege standing, Plaintiff respectfully requests an opportunity to amend his complaint pursuant to

Rule 15, Federal Rules of Civil Procedure.

Dated: February 14, 2020                       Respectfully submitted,

                                               /s/ John A. Yanchunis
                                               John A. Yanchunis (Fla. Bar No. 324681)
                                               Ryan J. McGee (Fla. Bar No. 64957)
                                               MORGAN & MORGAN
                                               COMPLEX LITIGATION GROUP
                                               201 N. Franklin Street, 7th Floor
                                               Tampa, Florida 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 223-5402
                                               jyanchunis@ForThePeople.com
                                               rmcgee@ForThePeople.com

                                               Adam J. Levitt (Pro hac vice)
                                               Amy E. Keller (Pro hac vice)
                                               DICELLO LEVITT & CASEY LLC
                                               Ten North Dearborn Street, Eleventh Floor
                                               Chicago, Illinois 60602
                                               Tel: (312) 214-7900

                                                  5
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 6 of 7 PageID 188



                                   alevitt@dlcfirm.com
                                   akeller@dlcfirm.com
                                   Mark Abramowitz (Pro hac vice)
                                   Justin Hawal (Pro hac vice)
                                   DICELLO LEVITT & CASEY LLC
                                   7556 Mentor Ave
                                   Mentor, Ohio 44060
                                   Tel: (440) 953-8888
                                   mabramowitz@dlcfirm.com
                                   jhawal@dlcfirm.com

                                   Stuart A. Davidson (Fla. Bar No. 84824)
                                   Christopher C. Gold (Fla. Bar No. 88733)
                                   ROBBINS GELLER RUDMAN &
                                   DOWD LLP
                                   120 East Palmetto Park Road
                                   Suite 500
                                   Boca Raton, Florida 33432
                                   Telephone: (561) 750-3000
                                   Facsimile: (561) 750-3364
                                   sdavidson@rgrdlaw.com
                                   cgold@rgrdlaw.com

                                   Counsel for Plaintiff and the Proposed Nationwide
                                   Class and Subclass




                                     6
Case 3:18-cv-00822-BJD-PDB Document 30 Filed 02/14/20 Page 7 of 7 PageID 189



                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to   the    e-mail     addresses     denoted     on    the    Electronic     Mail     Notice     List.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                                               /s/ John A. Yanchunis
                                               John A. Yanchunis




                                                  7
